124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.JUVENILE MALE, Defendant-Appellant.
No. 96-10497.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the District of Arizona John M. Roll, District Judge, Presiding
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Juvenile male J.A.M. appeals his conviction by a conditional admission to committing an act of juvenile delinquency, possession of a handgun by a juvenile in violation of 18 U.S.C. §§ 5032 and 922(x)(2).  Because J.A.M.'s contention that 18 U.S.C. § 922(x)(2) is unconstitutional is foreclosed by our opinion in United States v. Michael R., 90 F.3d 340 (9th Cir.1996), the district court is affirmed.  To the extent that J.A.M. argues that Michael R. was wrongly decided, we cannot reconsider or overrule the decision of a prior panel.  See United States v. Gay, 967 F.2d 322, 327 (9th Cir.1992).

AFFIRMED


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3